Citation Nr: 0301319	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

The propriety of the initial 30 evaluation assigned for 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service 
connection and assigned an initial 30 percent evaluation 
for PTSD, from March 12, 2001.  The veteran appealed the 
assigned evaluation. 

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDING OF FACT

From the March 2001 effective date of the grant of service 
connection to the present, the veteran's service-connected 
PTSD has been manifested by intrusive thoughts, disturbed 
sleep, nightmares, isolation, flashbacks, recurring 
thoughts of combat, depression, anger, difficulty with 
concentration, and hypervigilance.  These symptoms 
demonstrate occupational and social impairment with no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, 4.132, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the April 2002 
decision and the July 2002 statement of the case.  VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  He was given 
the opportunity to appear and testify before a RO hearing 
officer and/or Member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.  
The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  The Board does not know of any 
additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in June 2001 and June 2002.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  With regard to the adequacy of the examinations, 
the Board notes that the reports reflect that the VA 
examiners reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.  

The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  Thus, further 
remand or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in 
this case.  Finally, there is no prejudice to the veteran 
in deciding his claim on the merits, because he has been 
told what the requirements are to establish his claim and 
has been provided sufficient opportunity to present 
evidence meeting those requirements.  He has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002);  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where the question for consideration is 
propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. 119 (1999).

Under the general rating criteria for evaluation of 
psychological disorders, a 30 percent rating contemplates 
occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where the veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

The veteran's PTSD has been assigned a single 30 percent 
evaluation, effective March 12, 2001 the date of the 
claim.  

On VA examination in June 2001 the veteran reported 
frequent combat nightmares, exaggerated startle response, 
problems with irritability and violence.  He had worked in 
maintenance over the last 10 years but was currently 
unemployed due to a back injury.  He stated that prior to 
the injury he had been written up for poor job performance 
due to missed days or being too sleepy to perform his job.  
He reported periodic depression and daily intrusive 
thoughts of combat, hypervigilance and avoidance behavior.  
He also reported estrangement from others, but was a 
member of the VFW and had no problem being in crowds.  He 
was not currently seeing a psychiatric physician.  

The veteran has never been married but has two children.  
He has occasional girlfriends, but the relationships never 
last more than a few years.  He also has people he sees at 
the VFW but no true friends.  He reported drinking about a 
half-pint of liquor 3-4 nights per week. 

On evaluation the veteran was alert, oriented and 
cooperative.  He moved throughout the evaluation and made 
intermittent eye contact.  His speech was slow and 
halting.  He described his mood as "pretty good" and his 
affect was somewhat anxious.  His thought processes were 
logical and goal directed without evidence of loosening of 
associations.  He denied hallucinations and delusions.  He 
was able to register three objects and recall one of three 
objects after five minutes.  With prompting he was able to 
recall two of three objects.  He spelled "world" correctly 
but reversed the "o" and "r" when spelling it backwards, 
despite the fact that he shut his eyes and appeared to 
really concentrate.  He performed a simple calculation 
correctly and was able to relate significant past personal 
information.  He also demonstrated a capacity for abstract 
reasoning evidenced by his interpretation of a proverb and 
similarities.  His judgment to a hypothetical situation 
was good.  He denied suicidal or homicidal ideation.  The 
global assessment of functioning (GAF) score was 52.

The examiner concluded that the veteran's social 
adaptability and interactions with others was definitely, 
to at times considerably, impaired given his problems with 
irritability, depression and desire to isolate.  His 
flexibility, adaptability and efficiency in the industrial 
setting are also definitely, to at times considerably, 
impaired.  The veteran's level of disability was 
considered definite to moderate in range.  

The claims file contains VA outpatient treatment records 
dated between June 2001 and June 2002 which show that he 
received individual therapy for his PTSD symptoms.  Review 
of the counseling session notes indicates that the veteran 
identified feelings of mistrust and social isolation as 
his target issues.  He also complained of increased sleep 
disturbances, nightmares and anxiety.  His affect was 
frequently constricted and he complained of intrusive 
thoughts.  Beginning in 2002 the veteran complained of an 
increase in symptoms including severe anxiety, intense 
combat dreams and increased isolation.  However the most 
recent entries show that by June 2002 the veteran showed 
mild improvement with increased mediation which enabled 
him to increase his work in therapy.  The remaining 
records show ongoing group therapy sessions from January 
2002 through June 2002.  

During VA examination in June 2002 the veteran reported 
that since his last examination he has been seeing a 
physician every six weeks for individual therapy.  The 
examiner noted the veteran seemed to exaggerate how much 
treatment he was getting or how often he was seen and 
tended to contradict himself, making some information a 
bit questionable.  The veteran attended weekly PTSD group 
therapy sessions.  

The veteran has two children with whom he is close and 
sees 2-3 times a week.  For the last three years he has 
had a girlfriend who stays with him occasionally and in 
general they get along with occasional conflicts.  He 
reported that his anger could cause a problem.  He has one 
close friend that he talks to by phone twice a month and 
three casual friends that he sees 1-3 times month to play 
cards and checkers or talk and watch television.  
Sometimes he visits friends, but more of his time his 
spent alone.  He also reported that he likes to listen to 
music, walk in his yard, play with his dog and attending 
VA groups.  He drinks about six beers and a pint of liquor 
1-2 times a week.  The veteran reported that he had been 
disabled since 1999 due to a back injury.  However, prior 
to his injury he worked at one mill for 9 years and before 
that another mill for 10-11 years.  

During evaluation the veteran was alert, oriented and 
attentive.  His mood was somewhat dysphoric and his affect 
constricted.  His speech was of regular rate and rhythm.  
There was no evidence of psychomotor agitation or 
retardation.  The veteran's eye contact was good and he 
was cooperative with the examiner, although at times he 
tended to misrepresent information in a minor fashion.  
His thought process was logical and coherent and his 
thought content was devoid of any current auditory or 
visual hallucinations.  There was no evidence of 
delusional content noted and he denied current suicidal or 
homicidal ideation.  His memory was slightly impaired for 
immediate information, but fairly intact for recent and 
remote events.  He was able to concentrate well enough to 
spell "world" backwards but was unable to interpret a 
proverb.  His intelligence was estimated to be in the 
average range and the veteran had partial insight into his 
current condition.  The GAF score assigned was 56.

The examiner concluded that the veteran's ability to 
maintain employment and perform job duties in a reliable, 
flexible and efficient manner was moderately impaired.  

In an undated statement, the veteran's treating physicians 
indicated that since the events of September 11, the 
veteran was unable to travel for a personal hearing due to 
chronic PTSD symptoms of panic, intrusive thoughts, fear 
and extreme anxiety and a strong avoidance response, which 
left the veteran feeling unsafe outside of his home and 
severely limited his social interaction.  When he does 
leave his house for treatment it causes significant 
distress and he remains hypervigilant even within the 
hospital setting.  In addition, chronic fear and anxiety 
are also present in his own house to the extent that he 
often carries a gun while inside.  The veteran had 
recently stopped all alcohol use in order to further his 
PTSD recovery.

The evidence of record since the effective date of the 
grant of service connection describes a fairly consistent 
pattern of symptomatology and manifestations, which may be 
described as productive of no more than occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The record is 
primarily comprised of VA examination reports; records of 
individual counseling and group therapy sessions; 
medications prescribed; and a record of behavior observed 
by medical staff.  The veteran's symptoms have included 
depression, anger, nightmares, flashbacks, intrusive 
thoughts and isolation.  However, his subjectively 
reported symptoms and descriptions of his PTSD appear to 
be far worse than the objective clinical manifestations 
indicate, especially with respect to his degree of 
occupational and social adjustment.   

Although some of the criteria for a 50 percent rating are 
met, some are more arguable.  The veteran's affect was 
frequently constricted and his mood anxious, but he 
displayed no psychotic symptoms.  He was also noted to 
complain of intrusive thoughts, but had no hallucinations 
or delusions.  There is no indication that he has 
difficulty in understanding complex commands.  There is no 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks) 
shown.  He has required no inpatient psychiatric treatment 
and recent outpatient treatment records showed mild 
improvement.

There is also some evidence of disturbance of motivation 
and mood, and reports of difficulty in establishing and 
maintaining effective social relationships as demonstrated 
by his depression, anxiety and feelings of detachment.  
But even by the veteran's own admission, his social 
isolation is not nearly as severe as he has suggested.  
His description of symptoms regarding isolation has been 
contradictory or conflicting from one examination or 
clinical visit to the next.  For example, during 
outpatient evaluations in 2001-2002, in addition to 
sleeping problems, nightmares, and flashbacks, the veteran 
also reported increased isolation, but during the 
subsequent and more complete rating examination in June 
2002 he reported meaningful leisure pursuits including 
playing with his dog, walking in his yard and listening to 
music.  His social life included playing cards or checkers 
with friends and occasional visits to them.  He has 2 
children from previous relationships and reported close 
relations with both.  

Therefore, despite the veteran's tendency towards 
isolation, he has the ability to establish and maintain 
effective relationships, both in the context of obtaining 
medical care (such as individual and group therapy) and in 
maintaining family relationships, as is demonstrated by 
his positive relationships with his children and a 
girlfriend.  The veteran has not worked since 1999, but 
the record shows that his termination of employment was 
occasioned by a back injury following almost 20 years of 
continuous employment.  The veteran's maintenance of 
relationships under these circumstances is inconsistent 
with the interpersonal relationship skills of a person 
suffering PTSD symptomatology warranting a 50 percent 
disability rating.

The Board notes that recently there was a GAF score of 42 
indicative of more impairment (impairment in reality 
testing) than the previously assessed scores of 52 and 56.  
However, this GAF score is outweighed by the other 
clinical evidence that does not demonstrate that the 
criteria as specified under Diagnostic Code 9411 are met.  
For example, the Board is aware that several of the 
veteran's treatment providers during this period found 
worsened symptomatology.  Nevertheless, the Board observes 
that this period immediately followed the events of 
September 11, and the subsequent June 2002 VA examination 
reflects that despite the veteran's increased anxiety, it 
is not shown to affect his ability to "function 
independently, appropriately and effectively" such as is 
required for a 50 percent rating.

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West , 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of the service-connected disability during 
the appeal period.  While the treatment records reflect 
improvement and worsening of the veteran's level of 
psychiatric disability over time, they have, as is 
discussed above, been consistently at a level much more 
commensurate with the applicable criteria for a 30 percent 
rating than a 50 percent rating.  Thus, while this is a 
case where staged ratings may be applied, the appropriate 
level of disability rating due to PTSD for the period from 
March 2001, is 30 percent.

Inasmuch as the criteria for the next higher 50 percent 
evaluation has not been met, it logically follows that the 
criteria for 70 percent or 100 percent evaluations 
likewise are not met.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial evaluation in excess of 30 
percent for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


